Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147879                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ROBERT C. KERZKA, Trustee for the ROBERT                                                               David F. Viviano,
  C. KERZKA TRUST,                                                                                                   Justices
            Plaintiff/
            Counter-Defendant-Appellant,
  v                                                                SC: 147879
                                                                   COA: 310938
                                                                   Cheboygan CC: 10-008107-CH
  STEPHEN T. FARR and ANITA L. FARR,
  Individually, and STEPHEN T. FARR, Trustee
  for the STEPHEN T. FARR REVOCABLE
  TRUST,
                Defendants/
                Counter-Plaintiffs-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 10, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           t1216
                                                                              Clerk